Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2502
                       Lower Tribunal No. 10-55874
                          ________________


           Delio Trasobares and Blanca Trasobares,
                                 Appellants,

                                     vs.

              Tower Hill Select Insurance Company,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine
and Rodolfo Ruiz, Judges.

     Shahady & Wurtenberger, P.A., and John J. Shahady (Fort
Lauderdale); Duboff Law Firm, and Kenneth R. Duboff, for appellants.

     Wallen | Kelley, and Todd L. Wallen, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.

     Affirmed.